Citation Nr: 0502165	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  04-38 056	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUES

1.  Whether the decision of February 3, 1947, which 
confirmed and continued the 30 percent rating for the 
veteran's service-connected psychoneurosis, anxiety 
tension state, should be reversed or revised on the 
grounds of clear and unmistakable error (CUE).  

2.  Whether the decision of October 30, 1947, which 
reduced the rating for the veteran's service-connected 
for the residuals of a burn scar of the face from 30 
percent to noncompensable, should be reversed or revised 
on the grounds of CUE.  

3.  Whether the decision of August 13, 1945, which failed 
to consider a separate issue of entitlement to service 
connection for headaches, should be reversed or revised 
on the grounds of CUE. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1940 to July 1945.  His awards 
and decorations included the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in 
September and October 2004, by the Department of Veterans 
Affairs (formerly the Veterans Administration, 
hereinafter VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In January 2005, a Deputy Vice Chairman of the Board 
granted the veteran's motion to have his case advanced on 
the Board's docket.


FINDINGS OF FACT

1.  In a rating action on February 3, 1947, the RO 
confirmed and continued the 30 percent rating for the 
veteran's service-connected psychoneurosis, anxiety 
tension state 

2.  On February 3, 1947, the correct facts, as they were 
known at the time, were before the RO, and the statutory 
and regulatory provisions extant at the time were 
correctly applied.
3.  The veteran did not appeal the RO's decision of 
October 30, 1947, which reduced the rating for his 
service-connected burn scars of the face from 30 percent 
to noncompensable.  

4.  On October 30, 1947, the correct facts, as they were 
known at the time, were before the RO, and the statutory 
and regulatory provisions extant at the time were 
correctly applied.

5.  In its August 13, 1945, rating action, the RO did not 
separately consider the veteran's claim of entitlement to 
service connection for a headache disorder.

6.  In its rating action of October 3, 1946, the RO 
effectively granted entitlement to service connection for 
headaches as part and parcel of the veteran's service-
connected psychiatric disability.  


CONCLUSIONS OF LAW

1.  The February 3, 1947, RO decision, which reduced the 
rating for his service-connected psychoneurosis, anxiety 
tension state from 50 percent to 30 percent disabling, 
did not involve CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. §§ 3.105(a) (2004). 

2.  The October 30, 1947, RO decision, which reduced the 
rating for the veteran's service-connected for the 
residuals of a burn scar of the face from 30 percent to 
noncompensable, did not involve CUE.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. §§ 3.105(a) (2004). 

3.  The August 13, 1945, RO decision was not clearly and 
unmistakably erroneous for failing to consider a claim of 
entitlement to service connection for headaches.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.105(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

On August 13, 1945, the RO granted service connection for 
combat fatigue, anxiety state.  It assigned a 50 percent 
rating under Diagnostic Code (DC) 1083, effective July 
29, 1945, the date following the veteran's discharge from 
service.  VA Rating Schedule, Second Edition (1933).  The 
RO also granted service connection for burn scars of the 
face.  It assigned a 30 percent rating under DC 3209, 
also effective July 29, 1945.  Id.  The veteran was 
notified of that decision, as well as his appellate 
rights; however, he did not take any action to initiate 
the appellate process.  Accordingly, that decision became 
final under the law and regulations then in effect.  
Veterans Regulation No. 2(a), pt. II, para. III, VA 
Regulations 1008, 1009; effective January 25, 1936, to 
December 31, 1957.

On October 3, 1946, following a VA examination, the RO 
proposed to reduce the rating for the veteran's 
psychoneurosis, anxiety tension state from 50 percent to 
30 percent.  The RO confirmed and continued the 30 
percent rating for the burn scars.  

Thereafter, the veteran timely submitted additional 
evidence to show why the proposed reduction in the rating 
for his psychoneurosis should not go through.  He also 
underwent VA examinations and treatment in December 1946 
and January 1947.  Nevertheless, by a rating action on 
February 3,1947, the RO confirmed and continued the 30 
percent rating for the service-connected psychoneurosis.  
The veteran was notified of that decision; however, 
again, he did not take any action to initiate the 
appellate process.  

In September 1947, the veteran was again examined by the 
VA.  By a rating action on October 30, 1947, the RO 
proposed to reduce the rating for the veteran's 
psychoneurosis, anxiety tension state from 30 percent to 
10 percent.  It also proposed to reduce the rating for 
the burn scars on the veteran's face from 30 percent to 
noncompensable.  The veteran was notified of that 
decision, as well as his appellate rights; however, he 
did not appeal.

The veteran contends that the RO's decisions on October 
3, 1946, February 3, 1947, and October 30, 1947 were 
clearly and unmistakably erroneous.  Accordingly, he 
maintains that those decisions should be reversed or 
revised under 38 U.S.C.A. § 5109(a) and 38 C.F.R. 
§ 3.105(a).  The veteran also contends that the RO was 
clearly and unmistakably erroneous, because it failed to 
consider a separate issue of entitlement to service 
connection for headaches.  In effect, he is requesting 
that the RO's initial decision, which was rendered on 
August 13, 1945, be reversed or revised to reflect 
service connection for headaches.  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of 
the concept of CUE, stating that such is a very specific 
and rare kind of error.  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Simply to claim 
CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE, nor can broad-
brush allegations of failure to follow the regulations or 
failure to give due process, or any other general, non-
specific claim of error meet the restrictive definition 
of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993); 
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.  

I.  The October 3, 1946, and February 3, 1947, Decisions

In September 1946, the veteran underwent a VA examination 
to determine the extent of his service-connected 
psychiatric disability and of his service-connected burn 
scars of the face.  By a rating decision, dated October 
3, 1946, the RO proposed to reduce the rating for the 
veteran's psychoneurosis, anxiety tension state from 50 
percent to 30 percent.  The RO confirmed and continued 
the 30 percent rating for the burn scars.  

In October 1946, the veteran's service-connected anxiety 
state was rated in accordance with the provisions of DC 
9105.  VA Schedule for Rating Disabilities (1945) 
(effective April 1, 1946).  That DC directed that the 
anxiety state be rated as neurasthenia.  A 30 percent 
rating was warranted for moderately severe neurasthenia, 
manifested by characteristic mental and physical 
fatigability unrelated to disease process or toxic 
agents, with fairly frequent headaches not due to 
toxemia, uncorrected visual defect, etc., fairly frequent 
prolonged periods of insomnia, or objectively ascertained 
vasomotor instability, approximating neurocirculatory 
asthenia with a decided reduction in exercise tolerance.  
In such cases, the veteran's anxiety state was found to 
be productive of considerable social and industrial 
impairment.  A 50 percent rating was warranted for 
neurasthenia, manifested by characteristic findings in 
marked and persistent form with definite compatible 
physical asthenia, i.e., loss of weight circulatory 
disturbance, vasomotor changes, tremors, objectively 
substantiated.  In such cases, the veteran's anxiety 
state was found to be productive of severe social and 
industrial impairment.

When the reduction of an award for a service-connected 
disability was considered warranted by a change in 
physical condition, the rating agency was to prepare an 
appropriate rating extending the present evaluation 60 
days from the date of the rating, followed by the reduced 
evaluation.  In all such cases, the award action and 
approval were to be processed at the time of the rating, 
but the date of submission and approval entered on the 
award form would be the date following the expiration of 
the 60-day period following the date of the rating.  The 
reduction was to become effective on the last day of the 
month in which the approval of the award was effective.  
In view of the time limitation, the veteran was to be 
promptly notified in writing at the time that such award 
action and approval were processed that the reduction 
would be effective as provided above, without further 
notice, if additional evidence was not received within 
the 60 day period.  If the veteran submitted additional 
evidence within the 60-day period, the rating and all 
award or approval action processed in accordance with the 
foregoing was to be reconsidered and confirmed, modified, 
or canceled as required.  The rating sheet was to bear 
the following notation:  VA Regulation 1009(E), as 
amended.  VA Regulation 1009(E) (August 5, 1946).

In a letter dated October 7, 1946, the RO notified the 
veteran of the proposed reduction, as well as his 
appellate rights.  He was informed that he had until 
December 2, 1946, to submit additional evidence as to why 
the proposed reduction should not be effected.  He was 
also informed that if additional evidence was not 
received, the proposed reduction would become effective 
without further notice.  In such case, the reduced 
compensation was to start January 1, 1947.

In November 1946, the RO received a letter from L. W. H.  
In part, Mr. H. strongly suggested that the examination 
to determine the extent of the veteran's service-
connected psychiatric disability had been inadequate for 
rating purposes.  Therefore, he requested that the 
veteran be reexamined to determine the extent of his 
service-connected psychiatric disability.  

In November 1946, the RO received a statement from the 
Jackson Clinic.  It was noted that the veteran, who had 
been a patient since February 1944, complained of 
headaches and burns affecting multiple areas, including 
his face.  The distress in the burned areas was affected 
by activity and by warm weather.  He was tense, 
hypersensitive, and introspective.  He was fearful of the 
future and of his future health.  It was noted that his 
complaints would make it extra-hard to carry out his 
assignments as college student.  The treating M.D. 
recommended additional work-up, possibly including 
hospitalization and electroencephalographic studies.  

In November 1946, the RO again informed the veteran that 
he could submit additional evidence to show that the 
proposal to reduce the rating for his service-connected 
psychiatric disability from 50 percent to 30 percent was 
unwarranted.  Contrary to his representative's assertions 
(statement, dated August 27, 2004), the November 1946 
letter did not state that the additional evidence had to 
be in the form of medical evidence.  Rather, it stated 
that the he should (emphasis added) submit medical 
evidence in that regard (emphasis added), i.e. as part of 
the additional evidence.  Therefore, the Board does not 
agree with the representative's conclusion that the RO 
overstepped its bounds or exceed its authority by 
mandating the type of additional evidence that had to be 
submitted.  Moreover, the representative does not state 
how the alleged error would have manifestly changed the 
decision with respect to the proposal to reduce the 
veteran's rating for his service-connected psychiatric 
disability.  Accordingly, the Board finds that the 
representative's assertions do not rise to the level of 
CUE.  

The RO then sent a letter to Mr. H. acknowledging his 
November 1946 letter.  The RO informed Mr. H. that it had 
sent a letter to the veteran concerning the that the 
evidence he needed to submit with respect the proposal to 
reduce the rating for his service-connected psychiatric 
disability.

In an effort to determine the extent of the veteran's 
service-connected psychiatric disability, the VA 
scheduled the veteran for examinations and treatment in 
December 1946 and January 1947.  

A review of the evidence discloses that from September 
1946 through January 1947, the veteran's service-
connected anxiety state was manifested primarily by 
tension, restlessness, poor concentration, problems 
adapting to change, a fear of failure, headaches,  
insomnia, and irritability.  There was also evidence of 
moderate vasomotor instability and a diffuse fine tremor 
of the fingers.  Although the veteran reportedly 
demonstrated an obsession with his school work and marked 
anxiety during times of stress, he seemed cooperative, 
friendly, and coherent, and his thought processes were 
normal.  Moreover, he was his memory remained good.  
There were no reports physical fatigability, of a decided 
reduction in exercise tolerance, or a loss of weight 
objectively substantiated.  In fact, it was noted that 
the veteran had gained twenty pounds.  Further, he was 
reportedly married and had made a good marital 
adjustment; and he had reportedly lost no time from 
school due to his psychiatric disability.  Indeed, there 
was no evidence that his psychiatric disability was 
productive of severe impairment; and following 
psychotherapy in January 1947, the examiner felt that the 
veteran had improved somewhat.  

In any event, there was a factual basis to conclude that 
the findings more nearly approximated the criteria for a 
30 percent rating for an anxiety state under DC 9105.  
Moreover, the record clearly showed that the veteran had 
been notified of that decision and the opportunity to 
submit additional evidence.  Although he did submit such 
evidence, it did not show a level of pathology which 
would warrant a rating in excess of 30 percent.  
Accordingly, the RO confirmed and continued the 30 
percent rating for the psychiatric disorder.  To find 
otherwise would involve a process of reevaluating and 
reweighing the evidence.  As noted above, such a process 
cannot result in a finding of CUE.  Therefore, there is 
no basis to reverse or revise the RO's February 3, 1947, 
decision which reduced the rating for the veteran's 
service-connected psychiatric disability from 50 to 30 
percent.  

In arriving at this decision, the Board notes the 
representative's contention that the RO's reduction of 
the rating for the veteran's service connected anxiety 
state was premature.  In this regard, he notes that on 
the rating sheet, dated October 3, 1946, the RO stated 
that such reduction would become effective December 1, 
1946.  While December 1, 1946, was less than the 60 day 
time frame required by VA regulation 1009(E), the records 
and reports associated with that reduction, including the 
VA's notice to the veteran, clearly showed that the 
reduction in compensation occurred on January 1, 1947.  
Indeed, approval of the award was effective in December 
1946 and became effective on the first day of the 
following month.  That was well after the expiration of 
the 60 day time limit.  Although the representative 
maintains that the RO's actions affected the procedural 
safeguard afforded the veteran, there is no evidence that 
the actions taken by the RO resulted in any prejudice to 
the veteran.  In this regard, the representative does not 
state how the decision reducing the veteran's disability 
rating would have manifestly been changed had the claimed 
error not been committed.  Therefore, the Board finds the 
representative's argument of no force or effect in this 
case.  

II.  The October 30, 1947, Decision

In September 1947, the veteran was again examined by the 
VA.  By a rating action on October 30, 1947, the RO 
proposed to reduce the rating for the veteran's 
psychoneurosis, anxiety tension state from 30 percent to 
10 percent.  It also proposed to reduce the rating for 
the burn scars on the veteran's face from 30 percent to 
noncompensable.  Several days later, the veteran was 
notified of the proposed reduction, as well as his 
appellate rights.  He was informed that the proposed 
reduction was to take place effective January 1, 1948, 
and that he had until December 30, 1947, to submit 
additional evidence as to why the proposed reduction 
should not be effected.  He was further informed that if 
additional evidence was not received, the proposed 
reduction would become effective without further notice 
to him.  

The veteran did not submit additional medical evidence 
within the allotted time frame; and therefore, the 10 
percent rating for the service-connected psychiatric 
disorder and the noncompensable rating for the burn scars 
of the face, took effect.  

Under DC 7800, a 30 percent rating was warranted for 
disfiguring scars of the head face, or neck which were 
productive of severe impairment.  This was especially 
true if they produced a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A 50 percent rating was 
warranted for complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  VA Schedule for Rating 
Disabilities (1945) (effective April 1, 1946).  

A review of the evidence discloses that during combat in 
November 1942, the veteran sustained multiple second 
degree burns including those to his head and face.  He 
was given morphine and blood plasma, and the wounds were 
debrided.  He received a tetanus injection and topical 
medication was applied to the burns.  Forced fluids were 
also administered.  He was given additional plasma, and 
on the third hospital day, he reportedly felt better.  
After approximately three weeks in the hospital, it was 
noted that the burns were nearly healed.  After 
approximately seven weeks in the hospital, he was found 
to be well and was returned to duty.  At the time of his 
discharge from the hospital, only a burn on his right 
upper extremity to was noted to be productive of any 
impairment.

In May 1945, the veteran was treated primarily for combat 
fatigue.  The history of his multiple burns, including 
those of his head and face, was reported.  Nevertheless, 
a general examination was reportedly normal. 

During a Medical Board Survey in June 1945, there was no 
evidence of complaints or clinical findings associated 
with the veteran's burns sustained in November 1942.  
Indeed, a general medical examination was again normal.   

At the veteran's September 1946 VA examination, the burn 
scars on his head and face were reportedly manifested by 
diffuse, erythematous mottling of the left cheek and left 
and anterior aspects of the neck.  There was also 
superficial scarring and blanching of the skin over both 
auricles and the helix of both ears.  Finally, there was 
a small area measuring an inch in diameter beneath the 
chin where there was blanching and alopecia.  The areas 
of erythema were reportedly non-tender, and the scars on 
the veteran's face, neck, and ears were reportedly mildly 
symptomatic.  As noted above, during the October 3, 1946 
rating action, the RO confirmed and continued a 30 
percent rating for those findings.  

After October 3, 1946, the preponderance of the evidence 
disclosed that the burn scars on the veteran's face 
remained no more than slightly symptomatic.  In November 
1946, A. M. B., M.D., reported that the veteran's burn 
scars, including those on his face, caused the him 
veteran a degree of distress, particularly with activity 
and in warm weather.  However, he did not describe the 
scars or specify the degree of distress.  

In December 1946, the veteran underwent a VA 
neuropsychiatric examination The history of his burn 
scars was reported, and the veteran complained that his 
scars tingled and burned after activity or in warm 
weather.  Although scars were described over his back, 
arms, and legs, there was no reference to any burn scars 
on the head or face.  This, despite the fact that the 
examiner examined the veteran's eyes.  

Finally, during a September 1947 VA examination, it was 
noted that since the veteran's last VA examination in 
September 1946, the burns scars on his face had not 
caused him any symptoms.  Indeed, the erythematous 
mottling of the left cheek was not present, and there was 
no diagnosis associated with the service-connected burn 
scars of the face.  Further, there was no mention of any 
facial scarring during an eye, ear, nose, and throat 
consultation.  

In light of the foregoing, the Board concludes that from 
October 3, 1946, through September 1947, the veteran's 
service-connected facial scars were essentially 
asymptomatic.  Indeed, there was no evidence that they 
were productive of no more than slight impairment.  Thus, 
there was a factual basis to conclude that his facial 
scars were noncompensably disabling in accordance with DC 
7800.  To find otherwise would, again, involve a process 
of reevaluating and reweighing the evidence.  

In arriving at this decision, the Board notes the 
representative's contention that applicable VA 
regulations generally proscribed the reduction of an 
assigned rating on the basis of any one examination.  VA 
Regulation 1172 (effective September 20, 1946).  In this 
case, however, there were multiple medical reports, which 
when taken together suggest rather strongly that the 
veteran's burn scars on his head and face were minimally 
disabling.  Moreover, unlike this case, the regulation 
governing the stabilization of disability ratings was 
applicable to permanent ratings or to those which had 
continued for five years or more at the same level.  Id.  
Indeed, the regulation noted specifically that such 
provisions were not applicable in the cases of veterans 
so recently discharged from the service that their 
disability had not been stabilized.  Rather, in such new 
cases (particularly those in which disabilities were 
likely to improve), reexaminations disclosing improvement 
warranted reduction of the rating.  Id.  

With respect to rating the veteran's anxiety state, the 
criteria in effect on October 30, 1947, were as reported 
above.  Under DC 9105, a 10 percent rating was warranted 
when the veteran's anxiety state was found to be 
productive of moderate social and industrial impairment.  

At the time of the RO's October 30, 1947, decision, the 
evidence showed the veteran's service-connected anxiety 
state was manifested primarily by a moderate amount of 
tension and restlessness, fair insight, and occasional 
outbursts of hostility toward authority figures.  
Although he continued to demonstrate headaches under 
stress, there was no reported evidence of physical 
fatigability, insomnia, or vasomotor instability, 
approximating neurocirculatory athenia with a decided 
reduction in exercise tolerance.  In fact, his appetite 
and sleep were good, and he was friendly, cooperative, 
with a normal mood and sensorium.  Moreover, he was 
reportedly able to carry on quite well with his college 
studies and he continued to reported a happy marriage.  
Indeed, there was no competent evidence that the 
veteran's anxiety state was productive of any more than 
moderate impairment.  The correct facts, as they were 
known at the time, were before the RO and provided a 
factual basis to conclude that the findings more nearly 
approximated the criteria for a 10 percent rating for an 
anxiety state under DC 9105.  Accordingly, the RO reduced 
the veteran's rating to reflect that change.  As above, 
to find otherwise would involve a process of reevaluating 
and reweighing the evidence.  Therefore, there is no 
basis to reverse or revise the RO's October 30, 1947, 
decision which reduced the rating for the veteran's 
service-connected psychiatric disability from 30 to 10 
percent.  

In addition to the correct facts being before the RO the 
Board finds that the statutory and regulatory provisions 
extant on October 30, 1947, were correctly applied.  The 
proper rating codes were used, and the veteran was 
accorded the procedural due process required by law.  
Indeed, he was notified of the decision, as well as his 
right to submit additional evidence as to why his ratings 
should no be reduced.  He did not, however, avail himself 
of that right.  Accordingly, there was no basis to find 
CUE with respect to the procedural due process associated 
with his claim.  
III.  The August 13, 1945, Decision

As noted above, in August 1945, the RO received the 
veteran's application for VA compensation benefits.  He 
reported that since being wounded in November 1942, he 
had had continuous headaches that made him very nervous 
and irritable.  He stated that two-thirds of his body had 
been burned and that he got achy, especially in his right 
arm.  

On August 13, 1945, the RO granted service connection, in 
part, for combat fatigue, anxiety state.  It assigned a 
50 percent rating under DC 1083, effective July 29, 1945, 
the date following the veteran's discharge from service.  
The RO did not take any action specifically with respect 
to the veteran's claim for service connection for 
headaches.  The veteran was notified of that decision, as 
well as his appellate rights; however, he did not take 
any action to initiate the appellate process.  
Accordingly, that decision became final under the law and 
regulations then in effect.  Veterans Regulation No. 
2(a), pt. II, para. III, VA Regulations 1008, 1009; 
effective January 25, 1936, to December 31, 1957.

While a claim of CUE is predicated on the presence of a 
final RO decision, a final RO decision may, nevertheless, 
be reversed or revised under 38 U.S.C.A. § 5109A on the 
ground that it failed to recognize a claim for veterans 
benefits.  In order to do so, it must be concluded that:  
(1) it is obvious or undebatable that, when prior filings 
are construed in the claimant's favor, the pleadings 
constitute an earlier claim for the veterans benefit that 
was subsequently awarded by VA; and (2) VA's failure to 
recognize that claim manifestly affected the subsequent 
award of benefits.  VAOPGCPREC 4-2004.

In this case, when the RO initially granted service 
connection for psychiatric disability, headaches were not 
considered in assigning disability ratings for those 
disorders.  VA Schedule for Rating Disabilities, Second 
Edition, March 20, 1933, DC 1083.  In 1945, however, the 
VA Rating Schedule was amended.  Such amendments were 
effective April 1, 1946.  Under those amendments, the 
veteran's anxiety disorder was rated in accordance with 
the provisions of DC 9105.  That DC contemplated several 
criteria, including headaches, for rating anxiety.  As 
such, the RO's October 3, 1946, rating action effectively 
granted entitlement to service connection as part and 
parcel of the veteran's service-connected anxiety 
disorder.  

In light of the forgoing, the question is whether the 
VA's failure to recognize the a separate service 
connection claim for the veteran's headaches in 
August 1945, manifestly affected the subsequent award of 
benefits.  

In the 1933 Rating Schedule, migraine headaches were 
identified as a separately ratable disability.  

The evidence on file in August 1945 consisted of the 
veteran's service medical records.  They showed that 
during naval combat in November 1942, he had sustained 
second degree chemical burns of the head, face, chest, 
abdomen, both upper extremities, and right ankle.  
Thereafter, the veteran complained of headaches, 
nervousness, and irritability.  

In December 1942, during treatment primarily for the 
veteran's burns, it was noted that he had a deviated 
septum.  However, the examiner did not believe that the 
veteran's headaches were due to the deviated septum.

In September 1944, the veteran reported a one and one-
half year history of recurrent, throbbing infraorbital 
and supraorbital headaches.  They reportedly occurred 
three to four times a week.  During a consultation at the 
Nose and Throat Clinic, it was noted that the veteran had 
a moderately deviated septum and very small frontal 
sinuses, particularly on the right.  The examiner noted 
that surgery might help moderately with the veteran's 
breathing but doubted that it would benefit his 
headaches.  

During treatment in May 1945 and during a Board of 
Medical Survey the following month, the veteran continued 
to complain of headaches.  It was noted that the veteran 
had undergone surgical correction of his deviated nasal 
septum which had resulted in some improvement in his 
headaches; however, there was absolutely no evidence of 
migraine headaches.  Rather, the preponderance of the 
evidence showed that the veteran's headaches were 
primarily associated with combat fatigue.  Indeed, the 
Board of Medical Survey specifically noted that in May 
1945, the veteran had been diagnosed with combat fatigue 
because of dull and throbbing frontal headaches, marked 
nervousness, and irritability.  Thus, it cannot be said 
that the VA's failure to recognize the veteran's August 
1945 claim for service connection for headaches, 
manifestly affected the subsequent award of benefits.  To 
conclude otherwise would require a reevaluation and 
reweighing of the evidence.  As noted above, such a 
process cannot result in a finding of CUE.  Therefore, 
there is no basis to reverse or revise the RO's August 
13, 1945, decision which failed to grant a separate grant 
of service connection for headaches.

IV.  Duty to Assist

In arriving at these decisions, the Board notes that the 
VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  As noted above, 
however, a finding of CUE is based on the record and the 
law that existed at the time of the prior decision.  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
Therefore, no amount of development could assist the 
veteran in obtaining a favorable disposition of any of 
his CUE claims. Accordingly, such development will not be 
performed.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefits flowing to the veteran are to be avoided). 




ORDER

CUE not having been shown, the claim to reverse or revise 
the RO's decision of October 3, 1946, which reduced the 
rating for the veteran's service-connected 
psychoneurosis, anxiety tension state from 70 percent to 
50 percent disabling, is denied.

CUE not having been shown, the claim to reverse or revise 
the RO's decision of October 30, 1947, which reduced the 
rating for the veteran's service-connected for the 
residuals of a burn scar of the face from 30 percent to 
noncompensable, is denied.

CUE not having been shown, the claim to reverse or revise 
the RO's decision of August 13, 1945, which did not 
separately consider a claim of entitlement to service 
connection for headaches, is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


